Citation Nr: 1426153	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-41 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA disability pension benefits calculated in the amount of  $24,535.00, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972 and from November 1973 to April 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In his substantive appeal, the Veteran requested a Board hearing at the local RO.  However, given the Veteran's long term incarceration, the Veteran is unable to physically attend a Board hearing at a VA facility.  Moreover, the Board does not hold hearings by telephone and cannot accommodate a video conference hearing at a state prison facility because hearings before the Board must be held in Washington, D.C. or at a VA facility.  38 C.F.R.  § 20.705 (2013).  In April 2014, the Board sent notice to the Veteran that no further action would be taken on his hearing request and provided other alternatives.  In response, the Veteran submitted a statement outlining his contentions.  As such, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d).

In statements of record, the Veteran has made clear that he was not only seeking a waiver of the overpayment amount, but was also asserting that the overpayment was not properly calculated.  Hence, the Board has characterized the matter on appeal as set forth on the title page.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991) (finding that the issue of the validity of the debt is implicit in the waiver issue); see also 38 C.F.R. § 1.911(c) (2013); VAOPGCPREC 6-98 (Apr. 24, 1998).

The Board finally notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The pertinent documents located in Virtual VA have been considered in association with the Veteran's claim.  However, at this time, the Veteran's VBMS file does not contain any documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With respect to the instant case, the Board observes that under 38 C.F.R. § 3.666, if any individual to or for whom pension is being paid under a public or private law administered by VA is imprisoned in a Federal, State or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  The payee will be informed of his or her rights and the rights of dependents to payments while he or she is imprisoned as well as the conditions under which payments to him or to her may be resumed on his or her release from imprisonment.  See 38 C.F.R. § 3.666.  Pension will be resumed as of the day of release if notice (which constitutes an informal claim) is received within 1 year following release; otherwise resumption will be effective the date of receipt of such notice.  See 38 C.F.R.  § 3.666(c).

By way of background, the Veteran was awarded nonservice-connected pension benefits in December 2000.  Based on the record, it appears that sometime in July 2008, the VA received information indicating that the Veteran was incarcerated as of May 1, 2006.  That month, the RO sent notices to the prison facility and the Veteran requesting additional information concerning his incarceration.  Subsequently, in September 2008, the RO terminated the Veteran's pension benefits, effective May 1, 2006.  In October 2008, the Debt Management Center (DMC) in St. Paul, Minnesota notified the Veteran that an overpayment in the amount of $24,535.00 had been created due to the change in his benefits, and in May 2009, the Committee denied the Veteran's request to waive the overpayment.      

In statements of record, the Veteran has consistently asserted that he was not incarcerated until approximately February 2007.  As such, he has alleged that the amount of debt calculated is incorrect.  Again, the Veteran has made it clear in his statements of record that he was not only seeking a waiver of the overpayment amount, but was also asserting that the overpayment was not properly calculated.  See Schaper , 1 Vet. App. at 434; see also 38 C.F.R. § 1.911(c); VAOPGCPREC 6-98.  

Importantly, the Veteran's Virtual VA record includes a September 2008 VA Form 21-4193, Notice of Veteran Incarcerated in Penal Institution from the prison facility where Veteran is incarcerated.  The prison facility confirmed that the Veteran was currently incarcerated and was committed on May 14, 2007 following conviction.  It further provided that the offense was committed on May 17, 2006.  However, the current debt amount calculated was based on a May 2006 incarceration date, which appears to be incorrect.  In this regard, although it appears that the AOJ considered this September 2008 record in the statement of the case (SOC), it still found that confinement was May 14, 2006 as opposed to May 14, 2007 as provided on the form.  

The Board also finds it significant that the regulation clearly states that pension payments will be discontinued effective the 61st day of imprisonment following conviction.  However, although it appears that the RO did not use the correct date of incarceration, it also discontinued benefits on the day of incarceration as opposed to the 61st day following imprisonment.  As such, the Board believes that additional development is necessary before the Board may proceed with further appellate review.  It is unclear whether some of the assessed indebtedness in question may have been recouped.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must consider the entire amount calculated.  In light of what appears to be an incorrect calculation of the debt owed, the Board finds that an accurate accounting of the actual debt must be prepared.  

Accordingly, the case is REMANDED for the following action:

1.  A written paid and due audit of the Veteran's account for the period of the overpayment should be performed. This audit should reflect how the initial debt was calculated from the 61st day following incarceration as well as, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.  In addition, the audit should include the amount of the overpayment, if any, that may have been repaid by the Veteran.  A copy of the written audit should be inserted into the claims file and another provided to the Veteran and his representative.

3.  After completion of the above development, as well as any other action deemed necessary, the AOJ should review the evidence and reajudicate the issue on appeal.  If determination remains unfavorable to the Veteran, both he and his representative should be furnished an a supplemental statement of the case, which specifically addresses the issue of creation of the overpayment and contains a recitation of the pertinent law and regulations governing the issue of proper creation, including 38 U.S.C.A. § 5112; 38 C.F.R. § 1.965(a).  This document should further reflect detailed reasons and bases for the decision reached with respect to the validity of the debt as well as the waiver denial.  The Veteran and his representative should be afforded the opportunity to respond thereto; thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



